J-S45003-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  :   IN THE SUPERIOR COURT OF
                                              :        PENNSYLVANIA
                        Appellee              :
                                              :
             v.                               :
                                              :
VINCENT DAVIS, A/K/A TERRELL                  :
STRONG                                        :
                                              :
                        Appellant             :        No. 1814 EDA 2016

                 Appeal from the PCRA Order May 18, 2016
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0636011-1990


BEFORE:    GANTMAN, P.J., PANELLA, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                            FILED JULY 13, 2017

      Appellant, Vincent Davis, a/k/a Terrell Strong, appeals pro se from the

order entered in the Philadelphia County Court of Common Pleas, which

dismissed as untimely his pro se serial petition for collateral relief (labeled a

petition for writ of habeas corpus), per the Post Conviction Relief Act

(“PCRA”), at 42 Pa.C.S.A. §§ 9541-9546. On November 6, 1991, the trial

court convicted Appellant of first-degree murder and possessing instruments

of crime (“PIC”).       The court sentenced Appellant on June 8, 1993, to life

imprisonment      for     murder    and   a   concurrent   term   of   2½-5   years’

imprisonment for PIC. This Court affirmed Appellant’s judgment of sentence

on March 15, 1994, and our Supreme Court denied allowance of appeal on

August 16, 1994. See Commonwealth v. Davis, 644 A.2d 804 (Pa.Super.

_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S45003-17


1994), appeal denied, 538 Pa. 641, 647 A.2d 896 (1994).

        Appellant timely filed his first pro se PCRA petition on February 9,

1995. The court appointed counsel, who subsequently filed amended PCRA

petitions.   Following a hearing, the court denied PCRA relief on April 12,

1996. This Court affirmed the denial of PCRA relief on June 2, 1997. See

Commonwealth v. Davis, 700 A.2d 1023 (Pa.Super. 1997). On October 1,

2013, Appellant filed the current pro se prayer for relief, styled as a petition

for writ of habeas corpus.1        The court treated Appellant’s filing as a PCRA

petition and issued notice per Pa.R.Crim.P. 907 on March 17, 2016. On May

18, 2016, the court denied PCRA relief. Appellant timely filed a pro se notice

of appeal on May 24, 2016. The court did not order, and Appellant did not

file, a concise statement per Pa.R.A.P. 1925(b).

        Preliminarily, any petition for post-conviction collateral relief will

generally be considered a PCRA petition, even if captioned as a request for

habeas corpus relief, if the petition raises issues cognizable under the PCRA.

See Commonwealth v. Peterkin, 554 Pa. 547, 722 A.2d 638 (1998); 42

Pa.C.S.A. § 9542 (stating PCRA shall be sole means of obtaining collateral

relief and encompasses all other common law and statutory remedies for

same purpose).         The timeliness of a PCRA petition is a jurisdictional

requisite.    Commonwealth v. Turner, 73 A.3d 1283 (Pa.Super. 2013),

____________________________________________


1
    Appellant filed numerous supplemental pro se petitions.



                                           -2-
J-S45003-17


appeal denied, 625 Pa. 649, 91 A.3d 162 (2014). A PCRA petition must be

filed within one year of the date the underlying judgment becomes final. 42

Pa.C.S.A. § 9545(b)(1).    A judgment is deemed final at the conclusion of

direct review or at the expiration of time for seeking review. 42 Pa.C.S.A. §

9545(b)(3).   The exceptions to the PCRA time-bar allow for very limited

circumstances under which the late filing of a petition will be excused; a

petitioner asserting an exception must file a petition within 60 days of the

date the claim could have been presented. See 42 Pa.C.S.A. § 9545(b)(1-

2). To be eligible for PCRA relief, a petitioner must also plead and prove the

allegation of error has not been previously litigated.        42 Pa.C.S.A. §

9543(a)(3).

      Instantly, Appellant challenges the validity of his murder conviction,

arguing the court could not have convicted him of murder under a theory of

accomplice liability where the Commonwealth did not charge him with

“accomplice liability,” and he was acquitted of conspiracy. Appellant insists

the Commonwealth’s “charging defect” violated Appellant’s due process

rights and deprived the trial court of subject matter jurisdiction. Appellant’s

claims are cognizable under the PCRA.      See 42 Pa.C.S.A. § 9543(a)(2)(i),

(viii); Commonwealth v. Hackett, 598 Pa. 350, 956 A.2d 978 (2008),

cert. denied, 556 U.S. 1285, 129 S. Ct. 2772, 174 L. Ed. 2d 277 (2009)

(explaining appellant’s collateral attack on underlying murder conviction falls

within ambit of PCRA).    Thus, the court properly treated Appellant’s most


                                     -3-
J-S45003-17


recent prayer for relief as a PCRA petition.         See Peterkin, supra.

Nevertheless, Appellant’s judgment of sentence became final on November

14, 1994, upon expiration of the time to file a petition for writ of certiorari

with the United States Supreme Court.      See U.S.Sup.Ct.R. 13.     Appellant

filed the current, pro se serial petition for collateral relief on October 1,

2013, which is patently untimely. See 42 Pa.C.S.A. § 9545(b)(1). Appellant

did not assert any of the exceptions to the PCRA time-bar. See 42 Pa.C.S.A.

§ 9545(b)(1). Further, Appellant already raised and unsuccessfully litigated

these claims in his first PCRA petition.   Consequently, he is ineligible for

PCRA relief.   See 42 Pa.C.S.A. § 9543(a)(3).      Therefore, the PCRA court

properly denied relief. Accordingly, we affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/13/2017




                                     -4-